DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 11/1/21. Claims 1-12 have been amended. Claims 13-20 are new.
The Applicants affidavit has been received on 11/1/21.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.
Affidavit
The Affidavit provided by the Applicant is insufficient to overcome the prior art. The Wu reference disclose Fig. 1a-1d describes a lithium titanite with chemical formula of NaxLi4−xTi6O14 (0 ≤ x ≤ 4)  .
The Wu reference discloses with one mole of Li atoms is substituted by Na atoms in NaxLi4−xTi6O14 sample (x = 1, NaLi3Ti6O14), Na2Li2Ti6O14 phase with orthorhombic structure becomes the dominant phase in the as-prepared 3Ti6O14 powder. At the same time, the feature peaks of rutile TiO2 phase (27.5°) marked by green square (in web version) and Li4Ti5O12 phase (35.6, 43.3, 57.3 and 63.0°) marked by brown triangle (in web version) as the impurity phases are also indexed in Fig. 1b. That is, all of these phases coexist to provide NaLi3Ti6O14 powder. When Fig. 1b is compared to Fig. 1a for instance, Fig. 1a discloses a component of Li4Ti6O14 but also comprise phases of Li4Ti5O12 and TiO2. As can be seen in Fig. 1a and 1b, the peaks are different with different intensities, such drastic changes can only mean that the phases Li4Ti5O12 and TiO2 are directly dependent on the NaLi3Ti6O14 and phases Li4Ti5O12 and TiO2 are directly dependent on Li4Ti6O14 in Fig. 1b and 1a, respectively. As a result, even though the peaks of Fig. 1b marked to belong Li4Ti5O12 and TiO2, those peaks has to exist in the NaLi3Ti6O14 powder. Without these peaks similar to the claimed invention, the product would not comprise NaLi3Ti6O14 as evidence in Fig. 1a, 1c, 1d and 1e. That is by varying the Na or Li, these specific peaks vary as well. If these peaks only belong to Li4Ti5O12, then there should be no changes in peaks or intensity in Fig. 1a and 1b. Therefore the Applicant’s arguments has been considered but are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically the recited range of 0.85≤Ia/Ib≤0.0 is unclear. Appropriate corrections are required.
Claim Analysis
For the purpose of compact prosecution, claim 19 will be interpreted as 0.85≤Ia/Ib≤2.0.
 
Claim Rejections - 35 USC § 102
The rejection under 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu), on claims 1-3, 5 is maintained. The rejection is repeated below for convenience.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-3, 5, 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu).
Regarding claim 1, Wu discloses an electrode (page 420, column 2, lines 6-9) for a secondary battery (lithium rechargeable battery, Title) comprising:
a current collector (Cu foil, page 420, column 2, paragraph 2); and
an active material-containing layer has active materials which comprise titanium-containing composite oxide (Na2Li2Ti6O14 or NaLi3Ti6O14 page 420, column 2, paragraph 4) having an orthorhombic crystal structure (Na2Li2Ti6O14 phase with orthorhombic structure, page 420, column 2, paragraph 4)and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ (Na2Li2Ti6O14 or NaLi3Ti6O14, page 420, column 2, paragraph 4);
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (see Fig. 1b, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°(see Fig. 1b, as can be measured on 1b), and the Ib is the strongest intensity of a 
Wu discloses that M1 is Na (Na2Li2Ti6O14 or NaLi3Ti6O14, page 420, column 2, paragraph 4).
Wu discloses that a is within a range of 0≤a≤6 (0, Na2Li2Ti6O14 or NaLi3Ti6O14, page 420, column 2, paragraph 4), b is within a range of 0≤b<2 (0, Na2Li2Ti6O14 or NaLi3Ti6O14, page 420, column 2, paragraph 4, c is within a range of 0≤c<6 (0, Na2Li2Ti6O14, or NaLi3Ti6O14 page 420, column 2, paragraph 4), d is within a range of 0≤d<6 (0, Na2Li2Ti6O14, or NaLi3Ti6O14 page 420, column 2, paragraph 4), and δ is within a range of −0.5≤δ≤0.5 (0, Na2Li2Ti6O14, or NaLi3Ti6O14 page 420, column 2, paragraph 4).
“When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.”
Regarding claims 2, 13, Wu discloses the electrode for secondary battery according to claim 1, as set forth above; wherein the intensity ratio Ia/Ib is within a range of 0.8 ≤ Ia/Ib ≤ 1.2 (see Fig.1b).
Alternatively, regarding claim 2, 13, Wu discloses the electrode for secondary battery according to claim 1, as set forth above. The claimed range (intensity ratio Ia/Ib is within a range of 0.8 ≤ Ia/Ib ≤ 1.2) would have been obvious to a person having Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
“When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.”
Regarding claim 3, Wu discloses the electrode for secondary battery according to claim 1, as set forth above. Further, Wu discloses the titanium-containing composite oxide is a space group Fmmm (The orthorhombic structure of Na2Li2Ti6O14 phase… with the space group of Fmmm, page 420, column 2, paragraph 4; Fig. 1b)
Regarding claim 5, Wu discloses a secondary battery (rechargeable lithium battery, Title) comprising;
A positive electrode (lithium disc was used as counter electrode, page 420, column 2, paragraph 2);
A negative electrode (the working electrodes, page 420, column 2, paragraph 2); and
An electrolyte (Li-containing electrolyte, page 420, column 2, paragraph 2),
wherein the negative electrode (the working electrodes, page 420, column 2, paragraph 2) is the electrode comprising a current collector (Cu foil, page 420, 2Li2Ti6O14, page 420, column 2, paragraph 4) having an orthorhombic crystal structure (Na2Li2Ti6O14 phase with orthorhombic structure, page 420, column 2, paragraph 4) and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ  (Na2Li2Ti6O14, page 420, column 2, paragraph 4);
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (see Fig. 1b, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°(see Fig. 1b, 43.3, page 420, column 2, paragraph 4), and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48°(see Fig. 1b).
Wu discloses that M1 is Na (Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu discloses that a is within a range of 0≤a≤6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), b is within a range of 0≤b<2 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4, c is within a range of 0≤c<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), d is within a range of 0≤d<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), and δ is within a range of −0.5≤δ≤0.5 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4).
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.”
Claim(s) 1, 3-5, 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luo et al. (Lithiation-delithiation kinetics of BaLi2Ti6O14 anode in high-performance secondary Li-ion batteries)
Regarding claims 1 and 5, the Luo et al. reference discloses a lithium-containing composite oxide having an orthorhombic BaLi2Ti6O14 used as an anode for a secondary lithium ion battery (wherein a, c, d, δ = 0 and b=1 of the claimed structural formula) . The battery further comprising a positive electrode (counter electrode) and an electrolyte (2.Experimental). The battery comprises a lithium foil (current collector) and the active material is dispersed in to the matrix (layer). The intensity ratio of BaLi2Ti6O14 has an intensity ratio of Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, is within the range of 0.5≤Ia/Ib≤2, the Ia being the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°, and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48° (Fig. 1a).
Regarding claim 3, the Luo et al. reference discloses the titanium containing composite oxide is a space group Cmca (Page 87, second column, 3. Results and discussions)

Regarding claim 20, the Luo et al. reference discloses M1 is selected from the group consisting of Sr, Ba, Ca, Cs, Rb and K.

Claim Rejections - 35 USC § 103
The rejection under Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki (JP2005267940A; hereinafter, Inagaki I, see English machine translation), on claim 6 is maintained. The rejection is repeated below for convenience.
The rejection under Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu), on claim 7 is withdrawn because the Applicant amended the claims.
The rejection under35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki et al., on claim 8-11 are maintained. The rejection is repeated below for convenience.
The rejection under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode Journal of Power Sources; hereinafter, Wu) in view of Inagaki et al. (US20090042095A1; hereinafter, Inagaki II) and Isozaki et al. (US2012270093A1; hereinafter, Isozaki), on claim 12 is maintained. The rejection is repeated below for convenience.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu)
claims 17-18, Wu discloses the electrode for secondary battery according to claim 1, as set forth above; the Wu teaches varying different components of Li and Na to observe the physical and chemical properties of the lithium titanate. By varying Li and Na the intensity ratios would vary. The Wu teaches the intensity ratio Ia/Ib is within a range of 0.8 ≤ Ia/Ib ≤ 1.2 (see Fig.1b) which is very close to 0.85 ≤ Ia/Ib ≤ 2.0. The claimed range (intensity ratio Ia/Ib is within a range of 0.85 ≤ Ia/Ib ≤ 2.0) would have been obvious to a person having ordinary skill in the art due to Wu disclosing a ratio similar to the claimed range (see Fig. 1b) and varying the Na and Li components to the claimed range to observe the physical and chemical properties. “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
“When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.”

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Zaghib et al. (US Patent 8,114,469).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki (JP2005267940A; hereinafter, Inagaki I, see English machine translation).
Regarding claim 6, Wu discloses the limitations of claim 5, as set forth above. 
Wu does not disclose a secondary battery wherein the positive electrode comprises positive active materials which are at least one selected from the group consisting of LiFePO4, LiMnPO4, LiMn1-xFexPO4 (0<x≤0.5), LiNisCotMn1−s−t O2 (0<s<1, 0<t<1 and 0<(1-s-t)<1), LiMn2O4 and LiMn1.5Ni0.5O4.
Inagaki I teaches of a secondary battery ([0009]) with a negative electrode material of Li2 + xAT6O14, where A is at least one element selected from the group consisting of Na, K, Mg, Ca, Ba and Sr, and T is Ti, V, Cr, Mn and Fe. , Co, Ni, Cu, Zn, ≦ x ≦ 5 ([0011]). Inagaki I further teaches the positive electrode may comprise positive active materials which are at least one selected from the group consisting of LiFePO4  (Li x FePO 4, [0021]), LiMn1FexPO4 (0<x≤0.5) (Li x Fe 1-y Mn y PO 4 , [0021]), LiMn2O4 (Li x Mn 2 O 4, [0021]),  and LiMn1.5Ni0.5O4 (Li x Mn 2-y Ni y O 4, [0021]). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide the lithium disc positive electrode in Wu with the positive electrode materials taught by the Inagaki reference since Inagaki reference teaches of a battery comprising counter electrodes used in a lithium ion battery comprising a lithium titanate negative electrode.  The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex

13.	Claim 7, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Best et al. (US Patent 8,168,331). 
Regarding claim 7, Wu discloses a secondary battery (rechargeable lithium battery, Title) comprising;

A negative electrode (the working electrodes, page 420, column 2, paragraph 2); and
An electrolyte (Li-containing electrolyte, page 420, column 2, paragraph 2),
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (see Fig. 1c, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°(see Fig. 1c, 43.3, page 420, column 2, paragraph 4), and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48°(see Fig. 1c).
Wu discloses that M1 is Na (Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu discloses that a is within a range of 0≤a≤6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), b is within a range of 0≤b<2 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4, c is within a range of 0≤c<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), d is within a range of 0≤d<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), and δ is within a range of −0.5≤δ≤0.5 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu further discloses wherein the negative electrode (the working electrodes, page 420, column 2, paragraph 2) is the electrode comprising a current collector (Cu foil, page 420, column 2, paragraph 2);  and an active material-containing layer has 
Wu is silent in disclosing that the positive electrode is the electrode comprising a current collector and an active material-containing layer has active materials of lithium titanates. However, the Best et al. reference discloses that the positive electrode can comprise lithium titanates. Therefore, it would have been obvious before the effective filing date of the invention to incorporate the teaching that lithium titanates can be incorporated for positive electrode active materials as discloses by the Best et al. with lithium titanate materials disclosed by the Wu reference.   A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex
Regarding claim 14, Wu discloses the electrode for secondary battery according to claim 1, as set forth above; wherein the intensity ratio Ia/Ib is within a range of 0.8 ≤ Ia/Ib ≤ 1.2 (see Fig.1b).
Alternatively, regarding claim 14, Wu discloses the electrode for secondary battery according to claim 1, as set forth above. The claimed range (intensity ratio Ia/Ib Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
“When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.”
Regarding claims 19, Wu discloses the electrode for secondary battery according to claim 1, as set forth above; the Wu teaches varying different components of Li and Na to observe the physical and chemical properties of the lithium titanate. By varying Li and Na the intensity ratios would vary. The Wu teaches the intensity ratio Ia/Ib is within a range of 0.8 ≤ Ia/Ib ≤ 1.2 (see Fig.1b) which is very close to 0.85 ≤ Ia/Ib ≤ 2.0. The claimed range (intensity ratio Ia/Ib is within a range of 0.85 ≤ Ia/Ib ≤ 2.0) would have been obvious to a person having ordinary skill in the art due to Wu disclosing a ratio similar to the claimed range (see Fig. 1b) and varying the Na and Li components to the claimed range to observe the physical and chemical properties. “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.”

14.	Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki et al. (US20090042095A1; hereinafter, Inagaki II).
Regarding claim 8, Wu discloses:
a secondary battery comprising a positive electrode (lithium disc was used as counter electrode, page 420, column 2, paragraph 2); a negative electrode (the working electrodes, page 420, column 2, paragraph 2); and an electrolyte (Li-containing electrolyte, page 420, column 2, paragraph 2),
wherein the negative electrode is the electrode comprising a current collector (Cu foil, page 420, column 2, paragraph 2);  and an active material-containing layer has active materials which comprise titanium-containing composite oxide (Na2Li2Ti6O14, page 420, column 2, paragraph 4) having an orthorhombic crystal structure (Na2Li2Ti6O14 phase with orthorhombic structure, page 420, column 2, paragraph 4) and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ (Na2Li2Ti6O14, page 420, column 2, paragraph 4);

Wu discloses that M1 is Na (Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu discloses that a is within a range of 0≤a≤6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), b is within a range of 0≤b<2 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4, c is within a range of 0≤c<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), d is within a range of 0≤d<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), and δ is within a range of −0.5≤δ≤0.5 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu does not disclose a battery pack comprising a plurality of the secondary batteries described above. 
Inagaki II teaches of battery pack with plurality of batteries ([0028]). Inagaki II teaches that having a plurality of batteries connected in parallel in order to form a battery pack is beneficial since in increases the capacity of a battery ([0119]). 
It would have been obvious to incorporate the battery described by Wu into the battery pack described by Inagaki II in order to increase capacity.  
claim 9, modified Wu discloses the battery pack according to claim 8, as set forth above.
Modified Wu does not disclose the battery pack has an external terminal for energization. 

Inagaki II discloses an external terminal for energization (Inagaki II, [0113]). Inagaki II teaches that this terminal allows the battery pack to be connected to external instruments ([0115]).
It would have been obvious to modify the battery pack described by modified Wu by utilizing the external terminal described by Inagaki II in order to allow the battery pack to be connected to external instruments ([0115]).
Modified Wu does not disclose a protective circuit for the battery pack. 
Inagaki II teaches of a protection circuit for the battery pack (Inagaki II, protection circuit 26, [0113]). Inagaki II teaches that the protection circuit cuts off the circuit when situations such as over-charging occur ([0115]). 
It would have been obvious for a person having ordinary skill in the art to modify the battery pack described by modified Wu with the protection circuit described by Inagaki II in order to prevent over-charging.
Regarding claim 10, modified Wu discloses the battery pack according to claim 9. Modified Wu further discloses that the battery packs may be electrically connected with each other in series or in parallel (Inagaki II, [0119]). 
Regarding claim 11, Wu discloses a secondary battery (Wu, lithium rechargeable battery, Title)comprising a positive electrode (Wu, lithium disc was used as counter 
wherein the negative electrode is the electrode comprising a current collector (Wu, Cu foil, page 420, column 2, paragraph 2);  and an active material-containing layer has active materials which comprise titanium-containing composite oxide (Wu, Na2Li2Ti6O14, page 420, column 2, paragraph 4) having an orthorhombic crystal structure (Wu, Na2Li2Ti6O14 phase with orthorhombic structure, page 420, column 2, paragraph 4) and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ (Wu, Na2Li2Ti6O14, page 420, column 2, paragraph 4);
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (Wu, see Fig. 1c, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°(Wu, see Fig. 1c, 43.3, page 420, column 2, paragraph 4), and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48°(Wu, see Fig. 1c).
Wu discloses that M1 is Na (Na2Li2Ti6O14, page 420, column 2, paragraph 4).
Wu discloses that a is within a range of 0≤a≤6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), b is within a range of 0≤b<2 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4, c is within a range of 0≤c<6 (0, Na2Li2Ti6O14, page 420, column 2, paragraph 4), d is within a range of 0≤d<6 (0, Na2Li2Ti6O14, page 420, column 2, 2Li2Ti6O14, page 420, column 2, paragraph 4).
	Wu does not disclose a plurality of battery packs including a plurality of secondary batteries.
Inagaki II teaches of a battery pack with a plurality of batteries ([0028]). Inagaki II teaches that having a plurality of batteries connected in parallel in order to form a battery pack is beneficial since in increases the capacity ([0119]). Inagaki II further teaches that a plurality battery packs can be connected in parallel in a similar manner ([0119)].
It would have been obvious to incorporate the battery described by Wu into the plurality of battery packs connected in parallel including a plurality of batteries connected in parallel as described by Inagaki II in order to increase capacity.  
Modified Wu does not disclose a vehicle incorporating the plurality of battery packs described above. 
Inagaki II teaches a plurality of battery packs with a plurality of secondary batteries can be incorporated into a vehicle ([0120]). Inagaki II teaches batteries using lithium titanium composite oxides as an active material of the negative electrode exhibit excellent cycle characteristics ([0008]). Inagaki II further teaches that vehicles require excellent cycle characteristics in large current performance ([0120]).
	It would have been obvious to incorporate the plurality of battery packs described by modified Wu into a vehicle as described by Inagaki II since modified Wu, due to its negative electrode active material, would be expected to be effective as a vehicle battery due to its excellent cycle characteristics. 
claims 15, 16, Wu discloses the electrode for secondary battery according to claim 1, as set forth above; wherein the intensity ratio Ia/Ib is within a range of 0.8 ≤ Ia/Ib ≤ 1.2 (see Fig.1b).
Alternatively, regarding claims 15, 16, Wu discloses the electrode for secondary battery according to claim 1, as set forth above. The claimed range (intensity ratio Ia/Ib is within a range of 0.8 ≤ Ia/Ib ≤ 1.2) would have been obvious to a person having ordinary skill in the art due to Wu disclosing a ratio similar to the claimed range (see Fig. 1b). “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
“When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.”

15.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki et al. (US20090042095A1; hereinafter, Inagaki II) and Isozaki et al. (US2012270093A1; hereinafter, Isozaki).
Wu in view of Inagaki II discloses the vehicle according to claim 11, as set forth above. 

Isozaki discloses a vehicle that has its kinetic energy recovered as electric power when the vehicle is decelerated. Isozaki discloses that this effect is beneficial as the energy efficiency of the whole vehicle can be improved (Isozaki, [0121]).
It would have been obvious for a person having ordinary skill in the art to modify the vehicle described by Wu in view of Inagaki II with the system for recovering kinetic energy as electric power as described by Isozaki in order to improve the energy efficiency of the vehicle. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (Lithiation-delithiation kinetics of BaLi2Ti6O14 anode in high-performance secondary Li-ion batteries) in view of Inagaki (JP2005267940A; hereinafter, Inagaki I, see English machine translation).
Regarding claim 6, Luo et al.  discloses the limitations of claim 5, as set forth above. 
Luo et al. does not disclose a secondary battery wherein the positive electrode comprises positive active materials which are at least one selected from the group consisting of LiFePO4, LiMnPO4, LiMn1-xFexPO4 (0<x≤0.5), LiNisCotMn1−s−t O2 (0<s<1, 0<t<1 and 0<(1-s-t)<1), LiMn2O4 and LiMn1.5Ni0.5O4.
Inagaki I teaches of a secondary battery ([0009]) with a negative electrode material of Li2 + xAT6O14, where A is at least one element selected from the group ≦ x ≦ 5 ([0011]). Inagaki I further teaches the positive electrode may comprise positive active materials which are at least one selected from the group consisting of LiFePO4  (Li x FePO 4, [0021]), LiMn1FexPO4 (0<x≤0.5) (Li x Fe 1-y Mn y PO 4 , [0021]), LiMn2O4 (Li x Mn 2 O 4, [0021]),  and LiMn1.5Ni0.5O4 (Li x Mn 2-y Ni y O 4, [0021]). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide the lithium disc positive electrode in Luo et al. with the positive electrode materials taught by the Inagaki reference since Inagaki reference teaches of a battery comprising counter electrodes used in a lithium ion battery comprising a lithium titanate negative electrode.  The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex




13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (Lithiation-delithiation kinetics of BaLi2Ti6O14 anode in high-performance secondary Li-ion batteries) in view of Inagaki in view of Best et al. (US Patent 8,168,331). 
Regarding claim 7, Luo discloses a secondary battery (rechargeable lithium battery, Title) comprising;
A positive electrode (lithium disc was used as counter electrode);
A negative electrode (the working electrodes); and
An electrolyte (2. Experimental),
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (see Fig. 1a, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44° and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48°(see Fig. 1a).
Luo discloses that M1 is Ba (BaLi2Ti6O14) wherein 
Luo et al. discloses that a is within a range of 0≤a≤6 (0), b is within a range of 0≤b<2 (1), c is within a range of 0≤c<6 (0), d is within a range of 0≤d<6 (0), and δ is within a range of −0.5≤δ≤0.5 (0).
Luo et al.  further discloses wherein the negative electrode (the working electrodes) is the electrode comprising a current collector;  and an active material-containing layer has active materials which comprise titanium-containing composite 2Ti6O14) having an orthorhombic crystal structure and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ  (BaLi2Ti6O14);
Luo et al. is silent in disclosing that the positive electrode is the electrode comprising a current collector and an active material-containing layer has active materials of lithium titanates. However, the Best et al. reference discloses that the positive electrode can comprise lithium titanates. Therefore, it would have been obvious before the effective filing date of the invention to incorporate the teaching that lithium titanates can be incorporated for positive electrode active materials as discloses by the Best et al. with lithium titanate materials disclosed by the Luo et al. reference.   A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

14.	Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (Lithiation-delithiation kinetics of BaLi2Ti6O14 anode in high-performance secondary Li-ion batteries) in view of Inagaki et al. (US20090042095A1; hereinafter, Inagaki II).
Regarding claim 8, Lu discloses:
a secondary battery comprising a positive electrode (lithium foil counter electrode) a negative electrode  and an electrolyte (P88, 2. Experimental),
2Ti6O14) having an orthorhombic crystal structure (and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ (BaLi2Ti6O14) wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 (see Fig. 1a, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°(see Fig. 1a), and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48°(see Fig. 1c).
Luo et al.  discloses that M1 is Ba (BaLi2Ti6O14).
Luo et al. discloses that a is within a range of 0≤a≤6 (0), b is within a range of 0≤b<2 (1), c is within a range of 0≤c<6 (0), d is within a range of 0≤d<6 (0), and δ is within a range of −0.5≤δ≤0.5 (0).
Luo et al. does not disclose a battery pack comprising a plurality of the secondary batteries described above. 
Inagaki II teaches of battery pack with plurality of batteries ([0028]). Inagaki II teaches that having a plurality of batteries connected in parallel in order to form a battery pack is beneficial since in increases the capacity of a battery ([0119]). 
It would have been obvious to incorporate the battery described by Luo into the battery pack described by Inagaki II in order to increase capacity.  
claim 9, modified Luo discloses the battery pack according to claim 8, as set forth above.
Modified Luo does not disclose the battery pack has an external terminal for energization. 
Inagaki II discloses an external terminal for energization (Inagaki II, [0113]). Inagaki II teaches that this terminal allows the battery pack to be connected to external instruments ([0115]).
It would have been obvious to modify the battery pack described by modified Wu by utilizing the external terminal described by Inagaki II in order to allow the battery pack to be connected to external instruments ([0115]).
Modified Luo does not disclose a protective circuit for the battery pack. 
Inagaki II teaches of a protection circuit for the battery pack (Inagaki II, protection circuit 26, [0113]). Inagaki II teaches that the protection circuit cuts off the circuit when situations such as over-charging occur ([0115]). 
It would have been obvious for a person having ordinary skill in the art to modify the battery pack described by modified Wu with the protection circuit described by Inagaki II in order to prevent over-charging.
Regarding claim 10, modified Luo discloses the battery pack according to claim 9. Modified Luo further discloses that the battery packs may be electrically connected with each other in series or in parallel (Inagaki II, [0119]). 
Regarding claim 11, Luo discloses a secondary battery comprising a positive electrode (counter electrode) a negative electrode (the working electrodes); and an electrolyte (page 87, 2. Experimental),
2Ti6O14) having an orthorhombic crystal structure and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ (BaLi2Ti6O14);
wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kα ray, the intensity ratio is within a range of 0.5≤Ia/Ib≤2 ( Fig. 1, ratio of the two peaks near 45⁰ appears to be satisfy 0.5≤Ia/Ib≤2), the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 42°≤2θ≤44°( Fig. 1a), and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 44°<2θ≤48°(Luo Fig. 1a).
Luo discloses that M1 is Ba (BaLi2Ti6O14).
Luo et al. discloses that a is within a range of 0≤a≤6 (0), b is within a range of 0≤b<2 (1), c is within a range of 0≤c<6 (0), d is within a range of 0≤d<6 (0), and δ is within a range of −0.5≤δ≤0.5 (0)
	Luo does not disclose a plurality of battery packs including a plurality of secondary batteries.
Inagaki II teaches of a battery pack with a plurality of batteries ([0028]). Inagaki II teaches that having a plurality of batteries connected in parallel in order to form a battery pack is beneficial since in increases the capacity ([0119]). Inagaki II further teaches that a plurality battery packs can be connected in parallel in a similar manner ([0119)].

Modified Luo et al. does not disclose a vehicle incorporating the plurality of battery packs described above. 
Inagaki II teaches a plurality of battery packs with a plurality of secondary batteries can be incorporated into a vehicle ([0120]). Inagaki II teaches batteries using lithium titanium composite oxides as an active material of the negative electrode exhibit excellent cycle characteristics ([0008]). Inagaki II further teaches that vehicles require excellent cycle characteristics in large current performance ([0120]).
	It would have been obvious to incorporate the plurality of battery packs described by modified Luo et al. into a vehicle as described by Inagaki II since modified Luo et al., due to its negative electrode active material, would be expected to be effective as a vehicle battery due to its excellent cycle characteristics. 

15.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (Lithiation-delithiation kinetics of BaLi2Ti6O14 anode in high-performance secondary Li-ion batteries)  in view of Inagaki et al. (US20090042095A1; hereinafter, Inagaki II) and Isozaki et al. (US2012270093A1; hereinafter, Isozaki).
Luo et al. in view of Inagaki II discloses the vehicle according to claim 11, as set forth above. 
Luo et al.  in view of Inagaki II does not disclose a mechanism configured to convert kinetic energy of the vehicle into regenerative energy.

It would have been obvious for a person having ordinary skill in the art to modify the vehicle described by Luo et al.  in view of Inagaki II with the system for recovering kinetic energy as electric power as described by Isozaki in order to improve the energy efficiency of the vehicle. 


Response to Arguments
Applicant's arguments filed 5/26/21 have been fully considered but they are not persuasive. The Applicants principal arguments are:
The Applicant argues, “

    PNG
    media_image1.png
    450
    618
    media_image1.png
    Greyscale

However, in Fig. 1b the Wu reference discloses different phases that co-exist with sodium lithium titanate, these phases are not independent in which the structure of specific NaxLi4-xTi6O14 (wherein 0≤x≤4) can be a structure without these phases. As discussed under 3. Results and Discussion, the Wu reference discloses samples of NaxLi4-xTi6O14 (wherein 0≤x≤4) were shown in Fig. 1. The samples differentiated in different Na/Li molar ratio in each Figure 1a-1d.  The Wu reference discloses, “In these tasks, the absence of lithium source always results in the formation of co-existed TiO2/Li4Ti5O12 phases. With one mole of Li atoms is substituted by Na atoms in NaxLi4−xTi6O14 sample (x = 1, NaLi3Ti6O14), Na2Li2Ti6O14 phase with orthorhombic structure (JCPDS card No. 52–0690) becomes the dominant phase in the as-prepared NaLi3Ti6O14 powder. At the same time, the feature peaks of rutile 2 phase (27.5°) marked by green square (in web version) and Li4Ti5O12 phase (35.6, 43.3, 57.3 and 63.0°) marked by brown triangle (in web version) as the impurity phases are also indexed in Fig. 1b.” That is, the as-prepared NaLi3Ti6O14 powder would not exist if it doesn’t comprises the dominant phase of Na2Li2Ti6O14 with orthorhombic structure in addition to comprising TiO2/Li4Ti5O12 phases. That is, even if the Wu reference discloses that different diffractions are from different phases, however in total, the different diffractions make up NaLi3Ti6O14 powder. Fig. 1b discloses Ia/Ib = 0.8. In alternative, it is the Examiner' s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773


    PNG
    media_image2.png
    754
    549
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    410
    535
    media_image3.png
    Greyscale


However, only Fig. 1b of the Wu et al. reference was used in the claims. Again, the different phases exist dependent on each other to describe NaLi3Ti6O14. The claims discloses the strongest intensity of 42˚ ≤2Ө≤ 44˚ and 44˚ ≤2Ө≤ 48˚ and thus, the strongest intensity of 42˚ ≤2Ө≤ 44˚ and 44˚ ≤2Ө≤ 48˚ would provide Ia/Ib = 0.8. In addition to, the specifics of Fig. 10 disclosed to be Ia/Ib = 1. Such a narrow scope was unclaimed, thus the Wu et al. reference is still applicable since the claim limitation of 0.5≤Ia/Ib≤2.0 is broader than what is argued. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.